This Office Action is in response to the papers filed on May 13, 2021. 

The specification is objected to because it refers to a non-existent “FIG. 11”     (page 12, paragraph [0045], line 1).  Correction is required (“FIG. 11” should apparently be “FIG. 1”). 

Claims 1, 2, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukase (United States Patent 6,261,897, which was cited in the Information Disclosure Statement filed on May 13, 2021).
As to independent claim 1, Fukase discloses a method of manufacturing a semiconductor memory device (see the entire patent, including the Figs. 5A-5D disclosure), comprising the steps of:  providing a substrate 1 with a drain 3, a source 3 and a gate structure 4 disposed on the substrate between the drain and the source; forming a first dielectric 6 covering the substrate and the gate structure; forming a plug  8-1 in the first dielectric, with a first (bottom) part contacting the source of the substrate; exposing a second (top) part of the plug through the first dielectric; forming a storage node landing pad 8-2 on the exposed second part of the plug; forming a second dielectric 6’ on the first dielectric, covering the storage node landing pad; forming a bit line 10 connected to the substrate through the second dielectric and the first dielectric; forming a third (unnumbered) dielectric on the bit line; and forming a storage node 12 on the third dielectric, wherein the storage node 12 contacts the storage node landing pad 8-2 through the third dielectric and the second dielectric.

As to dependent claim 2, Fukase’s step of forming the storage node landing pad 8-2 on the exposed second part of the plug 8-1 comprises a chemical reaction (column 6, lines 1-19).
As to dependent claim 9, Fukase’s step of forming the plug 8-1 comprises:  forming a plug contact hole 7 in the first dielectric 6 to expose the source 3 of the substrate; forming a conductive layer covering the first dielectric and in the plug contact hole so that the conductive layer is in contact with the source of the substrate (column 5, lines 54-59); and removing the part of the conductive layer on the first dielectric to form the plug (column 5, lines 64-67).
As to dependent claim 11, Fukase’s steps of forming the first dielectric, the second dielectric, and the third dielectric comprise chemical vapor deposition of borophosphorous silicate glass (column 5, lines 44-47).

Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

United States Patent 11,063,049 is related to this application.




Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814